Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 4, 2022 has been considered by the examiner.

Response to Amendment
Claims 3-22 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed March 10, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed June 2, 2022, with respect to the rejection of claims 4-5  under 35 U.S.C. 103 (Freiburger in view of Amemiya) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brandl and Freiburger, as shown below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the first aperture is a different size than the second aperture; and the first elevational steering angle is farther from a normal to an elevational dimension of the ultrasound transducer array than the second elevational steering angle, and the first aperture is larger than the second aperture” from claims 4-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 and 14 objected to because of the following informalities: 
Although the courts have found that the use of the term “and/or” would not be indefinite, (Employers Mut. Liability Ins. Co. v. Tollefsen, 219 Wis. 434 (1935)), the board did note that the preferred way of writing the claim is through use of “at least one of A and B" in the future.  Therefore, the Examiner object to the terms "and/or" in line 4 of claim 8, and in line 3 of claim 14 such that it is written in accordance with the courts preferred way.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 4-5, the limitation “the first elevational steering angle is farther from a normal to an elevational dimension of the ultrasound transducer array than the second elevational steering angle” is indefinite. It is unclear if “angle is farther from a normal” means the first angle is greater than the second angle. For the purpose of advancing prosecution, the examiner assumes “farther from a normal” means the first elevational steering angle is greater than the second elevational steering angle. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandl (US 20180085096 A1, published March 29, 2018), hereinafter referred to as Brandl. 
Regarding claim 5, Brandl teaches an ultrasound device (Fig. 1, ultrasound probe 126), the ultrasound device comprising: 
an ultrasound transducer array (Fig. 1, transducer array 112 of probe 126), wherein: 
the ultrasound device is configured to: 
collect first ultrasound data along a first elevational steering angle (Fig. 4A, imaging angle 414) with a first aperture (transducer array 112 with active footprint 416) of the ultrasound transducer array (Fig. 4A; see para. 0030 – “…the controller circuit 136 is configured to independently control the transducer elements 124 used to acquire the ultrasound data of the region of interest from a sector FOV…in at least one of an elevation direction (e.g., along the elevation plane 208) or the azimuth direction (e.g., along the azimuth plane 206). For example, the controller circuit 136 may adjust a position of the virtual apex…and/or transducer elements 124 within an active footprint…to adjust a position, imaging angle, and/or orientation of the sector FOV in the elevation and/or azimuth direction of the ultrasound probe 126.”); and 
collect second ultrasound data along a second elevational steering angle (Fig. 4B, imaging angle 424) with a second aperture (transducer array 112 with active footprint 426; see para. 0025 – “…the controller circuit 136 may be configured to define a sector FOV 302 based on a subset of the plurality of transducer elements as an active footprint 304 [aperture] of the transducer array 112…”) of the ultrasound transducer array (Fig. 4B; see para. 0030 – “…the controller circuit 136 is configured to independently control the transducer elements 124 used to acquire the ultrasound data of the region of interest from a sector FOV…in at least one of an elevation direction (e.g., along the elevation plane 208) or the azimuth direction (e.g., along the azimuth plane 206). For example, the controller circuit 136 may adjust a position of the virtual apex…and/or transducer elements 124 within an active footprint…to adjust a position, imaging angle, and/or orientation of the sector FOV in the elevation and/or azimuth direction of the ultrasound probe 126.”); 
the first aperture is a different size than the second aperture (Fig. 4A-4B, where the active footprint 416 (first aperture) is a different size than the active footprint 426 (second aperture); see para. 0033 – “…to form the sector FOV 420 the controller circuit 136 reduced a number of transducer elements 124 that are included within the active footprint 426 relative to the active footprint 416 to form the imaging angle 424.”; see para. 0025 – “…the controller circuit 136 may be configured to define a sector FOV 302 based on a subset of the plurality of transducer elements as an active footprint 304 [aperture] of the transducer array 112…”); and 
the first elevational steering angle is farther from a normal to an elevational dimension of the ultrasound transducer array than the second elevational steering angle (Fig. 4A-4B, where imaging angle 414 (first elevational steering angle) is farther from a normal of the array than imaging angle 424 (second elevational steering angle); see para. 0033 – “…to form the sector FOV 420 the controller circuit 136 reduced a number of transducer elements 124 that are included within the active footprint 426 relative to the active footprint 416 to form the imaging angle 424.”; see para. 0030 – “…the controller circuit 136 is configured to independently control the transducer elements 124 used to acquire the ultrasound data of the region of interest from a sector FOV…in at least one of an elevation direction (e.g., along the elevation plane 208) or the azimuth direction (e.g., along the azimuth plane 206). For example, the controller circuit 136 may adjust a position of the virtual apex…and/or transducer elements 124 within an active footprint…to adjust a position, imaging angle, and/or orientation of the sector FOV in the elevation and/or azimuth direction of the ultrasound probe 126.”), and 
the first aperture is larger than the second aperture (Fig. 4A-4B, where the active footprint 416 (first aperture) is larger than the active footprint 426 (second aperture); see para. 0033 – “…to form the sector FOV 420 the controller circuit 136 reduced a number of transducer elements 124 that are included within the active footprint 426 relative to the active footprint 416 to form the imaging angle 424.”; see para. 0025 – “…the controller circuit 136 may be configured to define a sector FOV 302 based on a subset of the plurality of transducer elements as an active footprint 304 [aperture] of the transducer array 112…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 3-4, 8, 10, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl in view of Freiburger et al. (US 20040054285 A1, published March 18, 2004), hereinafter referred to as Freiburger. 
Regarding claim 4, Brandl teaches an ultrasound device (Fig. 1, ultrasound probe 126), the ultrasound device comprising: 
an ultrasound transducer array (Fig. 1, transducer array 112 of probe 126), wherein: 
the ultrasound device is configured to: 
collect first ultrasound data along a first elevational steering angle (Fig. 4A, imaging angle 414) with a first aperture (transducer array 112 with active footprint 416; see para. 0025 – “…the controller circuit 136 may be configured to define a sector FOV 302 based on a subset of the plurality of transducer elements as an active footprint 304 of the transducer array 112…”) of the ultrasound transducer array (Fig. 4A; see para. 0030 – “…the controller circuit 136 is configured to independently control the transducer elements 124 used to acquire the ultrasound data of the region of interest from a sector FOV…in at least one of an elevation direction (e.g., along the elevation plane 208) or the azimuth direction (e.g., along the azimuth plane 206). For example, the controller circuit 136 may adjust a position of the virtual apex…and/or transducer elements 124 within an active footprint…to adjust a position, imaging angle, and/or orientation of the sector FOV in the elevation and/or azimuth direction of the ultrasound probe 126.”); and 
collect second ultrasound data along a second elevational steering angle (Fig. 4B, imaging angle 424) with a second aperture (transducer array 112 with active footprint 426; see para. 0025 – “…the controller circuit 136 may be configured to define a sector FOV 302 based on a subset of the plurality of transducer elements as an active footprint 304 of the transducer array 112…”) of the ultrasound transducer array (Fig. 4B; see para. 0030 – “…the controller circuit 136 is configured to independently control the transducer elements 124 used to acquire the ultrasound data of the region of interest from a sector FOV…in at least one of an elevation direction (e.g., along the elevation plane 208) or the azimuth direction (e.g., along the azimuth plane 206). For example, the controller circuit 136 may adjust a position of the virtual apex…and/or transducer elements 124 within an active footprint…to adjust a position, imaging angle, and/or orientation of the sector FOV in the elevation and/or azimuth direction of the ultrasound probe 126.”), 
wherein the first elevational steering angle is farther from a normal to an elevational dimension of the ultrasound transducer array than the second elevational steering angle (Fig. 4A-4B, where imaging angle 414 (first elevational steering angle) is farther from a normal of the array than imaging angle 424 (second elevational steering angle); see para. 0033 – “…to form the sector FOV 420 the controller circuit 136 reduced a number of transducer elements 124 that are included within the active footprint 426 relative to the active footprint 416 to form the imaging angle 424.”; see para. 0030 – “…the controller circuit 136 is configured to independently control the transducer elements 124 used to acquire the ultrasound data of the region of interest from a sector FOV…in at least one of an elevation direction (e.g., along the elevation plane 208) or the azimuth direction (e.g., along the azimuth plane 206). For example, the controller circuit 136 may adjust a position of the virtual apex…and/or transducer elements 124 within an active footprint…to adjust a position, imaging angle, and/or orientation of the sector FOV in the elevation and/or azimuth direction of the ultrasound probe 126.”); and 
the first aperture is a different size than the second aperture (Fig. 4A-4B, where the active footprint 416 (first aperture) is a different size than the active footprint 426 (second aperture); see para. 0033 – “…to form the sector FOV 420 the controller circuit 136 reduced a number of transducer elements 124 that are included within the active footprint 426 relative to the active footprint 416 to form the imaging angle 424.”; see para. 0025 – “…the controller circuit 136 may be configured to define a sector FOV 302 based on a subset of the plurality of transducer elements as an active footprint 304 [aperture] of the transducer array 112…”).
Brandl teaches collecting first and second data along a first and second elevational steering angle with first and second apertures of the array, but does not explicitly teach where the first aperture comprises a first number of elevational rows of the ultrasound transducer array, the second aperture comprises a second number of elevational rows of the ultrasound transducer array, and the first number is greater than the second number.
	Whereas, Freiburger, in the same field of endeavor, teaches the first aperture comprises a first number of elevational rows of the ultrasound transducer array (Fig. 2, where the first aperture is all three rows 30, 32, and 34), the second aperture comprises a second number of elevational rows of the ultrasound transducer array (Fig. 2, where second aperture is the center row 32), and the first number is greater than the second number (Fig. 2; see para. 0020 — “Three elevationally spaced rows are provided, but two, four or more elevationally spaced rows may be used...For example, where the transducer 14 is a 1.25D array, the center row 32 comprises one elevation aperture by connecting the signal line 42 to a system channel. A second elevational spaced aperture is provided by connecting all of the rows 30, 32 and 34 and the associated signal lines 40, 42, and 44 together to a same system channel.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first aperture and the second aperture, as disclosed in Brandl, by having where the first aperture comprises a first number of elevational rows of the ultrasound transducer array, the second aperture comprises a second number of elevational rows of the ultrasound transducer array, and the first number is greater than the second number, as disclosed in Freiburger. One of ordinary skill in the art would have been motivated to make this modification in order to detect small lesions and identify curved specular boundaries in images, as taught in Freiburger (see para. 0011). 
Furthermore, regarding claim 3, Freiburger further teaches wherein the first number of elevational rows and the second number of elevational rows are between 8-64 (Fig. 2; see para. 0020 — “Three elevationally spaced rows are provided, but two, four or more elevationally spaced rows may be used.” So the number of elevational rows and second number of elevational rows can be greater than four rows, which is between 8-64 rows). 
Furthermore, regarding claim 8, Freiburger further teaches wherein the ultrasound device further comprises ultrasound circuitry, and the ultrasound device is configured, when collecting the first and second ultrasound data, to use the ultrasound circuitry to apply delays to ultrasound waves prior to transmission and/or subsequent to reception (Fig. 1; see para. 0013 — “The transmitter 12 comprises a transmit beam former, such as one or more waveform generators operable to provide delayed and apodized waveforms to the transducer 14.”; see para. 0016 — “The receiver 16 comprises a receive beam former or other device operable to isolate electrical signals representing acoustical signals from specific spatial locations. In one embodiment, the receiver 16 comprises a plurality of amplifiers, delays and a summer. The amplifiers apply apodization, the delays apply relative delays for focusing and the summer sums the signals from a plurality of elements or channels to form a sample or signal representing a single spatial location.”). 
Furthermore, regarding claim 10, Freiburger further teaches wherein the ultrasound circuitry includes at least one of a waveform generator, a pulser, an analog processing block, an analog-to-digital converter, and a digital processing block (Fig. 1; see para. 0013 — “The transmitter 12 comprises a transmit beam former, such as one or more waveform generators [waveform generator] operable to provide delayed and apodized waveforms to the transducer 14. For example, a plurality of memories, amplifiers and other digital [digital processing block] and/or analog circuits [analog processing block] function in separate channels for focusing the acoustic energy generated by the transducer 14.”).
Furthermore, regarding claim 14, Brandl further teaches wherein the ultrasound device is configured to operatively communicate with a processing device (Fig. 1, ultrasound device (probe 112) communicates with processing device (controller circuit 136)), and the ultrasound device is further configured to transmit the first and second ultrasound data and/or data generated based on the first and second ultrasound data to the processing device (Fig. 1, ultrasound device (probe 112) sends ultrasound data (from the receiver 128) to the processing device (controller circuit 136)).
Furthermore, regarding claim 16, Freiburger further teaches wherein the ultrasound device is configured to collect the first ultrasound data and the second ultrasound data as part of a single scan (see para. 0038 — “By using parallel receive beam formation techniques, such as receiving using two different elevation apertures in response to a same transmit event...” Where the single scan is collecting the first and second ultrasound data (receiving data using two different elevation apertures) in response to the same transmit event).
	Furthermore, regarding claim 17, Freiburger further teaches wherein the ultrasound device is configured to collect the first ultrasound data and the second ultrasound data as part of a single ultrasound imaging sweep (see para. 0038 — “By using parallel receive beam formation techniques, such as receiving using two different elevation apertures in response to a same transmit event...” Where the ultrasound image sweep is collecting the first and second ultrasound data (receiving data using two different elevation apertures) in response to the same transmit event).
Furthermore, regarding claim 18, Freiburger further teaches wherein the ultrasound imaging sweep comprises an elevational sweep (see para. 0038 — “By using parallel receive beam formation techniques, such as receiving using two different elevation apertures in response to a same transmit event...” Where the elevational ultrasound image sweep is collecting the first and second ultrasound data (receiving data using two different elevation apertures) in response to the same transmit event).
Furthermore, regarding claim 19, Freiburger further teaches wherein the ultrasound device is further configured to digitally beamform the first and second ultrasound data along an elevational dimension of the ultrasound transducer array (Fig. 1; see para. 0019 — “Using electrical or mechanical focus along the elevation dimension, the transducer 14 is operable to transmit and receive along scan lines in a same scan plane from the different apertures.”; see para. 0038 — “By using parallel receive beam formation techniques, such as receiving using two different elevation apertures in response to a same transmit event...” where digital beamforming the data along an elevational dimension is equated to using electrical focus via the receive beamformer 16 along the elevation dimension).
The motivation for claims 3, 8, 10, and 16-19 was shown previously in claim 4. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl in view of Freiburger, as applied to claim 4 above, and in further view of Mason (US 5931785 A, published August 3, 1999) and Lee et al. (US 11041945 B2, published June 22, 2021 with a priority date of February 10, 2015), hereinafter referred to as Mason and Lee, respectively.
Regarding claim 6, Brandl in view of Freiburger teaches all of the elements disclosed in claim 4 above. 
Brandl in view of Freiburger teaches the first and second elevational steering angles, but does not explicitly teach wherein the first and second elevational steering angles are among a plurality of elevational steering angles used in an ultrasound imaging sweep, and wherein the plurality of elevational steering angles includes between 30-50 steering angles. 
Whereas, Mason, in the same field of endeavor, teaches wherein the first and second elevational steering angles are among a plurality of elevational steering angles used in an ultrasound imaging sweep (Fig. 1; see col. 6, lines 60-66 — “Each beam pattern may be steered with respect to a normal to the transducer 10. In order to form transmit beam patterns 11 and 13, each transducer element in the active aperture is energized with a pulse having a delay selected to focus the transmitted ultrasound energy at the focal depth 16A or 16B and to steer the transmitted ultrasound energy.”; see col. 7, lines 9-11 — “The beam patterns shown in FIG. 1 are transmitted at a plurality of steering angles to form a desired scan pattern...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second elevational steering angles, as disclosed in Brandl in view of Freiburger, by having the first and second elevational steering angles among a plurality of elevational steering angles used in an ultrasound imaging sweep, as disclosed in Mason. One of ordinary skill in the art would have been motivated to make this modification in order to form a desired scan pattern, and the received signals are processed to produce signals for generating an image of the region of interest, as taught in Mason (see col. 7, lines 9-20). 
Brandl in view of Freiburger and Mason does not explicitly teach wherein the plurality of elevational steering angles includes between 30-50 steering angles. 
Whereas, Lee, in the same field of endeavor, teaches wherein the plurality of elevational steering angles includes between 30-50 steering angles (see col. 14, lines 59-61 — “Fig. 16B illustrates a synthetic transmit focusing beam pattern when a plurality of plane waves that are plane wave combinations having Δα=0.005 (0.287°) and N=40 are used.”; see col. 9, lines 64-67 -— “...when αmin and αmax are fixed according to a minimum steering angle and a maximum steering angle, the interval Δα may be adjusted by adjusting the number of N steering angles.” So N=40 is the number of steering angles, which is between 30-50 steering angles). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of elevational steering angles, as disclosed in Brandl in view of Freiburger and Mason, by having between 30-50 steering angles, as disclosed in Lee. One of ordinary skill in the art would have been motivated to make this modification in order to explain the effect of a synthetic transmit focusing beam pattern in which a grating lobe is located outside a region of interest, as taught in Lee (see col. 16, lines 40-43, 62-67). 
Furthermore, regarding claim 7, Mason further teaches wherein the first and second elevational steering angles are among a plurality of elevational steering angles that are varied with respect to an axis that is parallel to a skin line of a subject being imaged (Fig. 1A and 4; see col. 7, lines 2-8 — “The near field and far field transmit scan lines 17 and 19 are co-linear, originate at the center of the active aperture of transducer 10 and have an angle θ in the direction 14 with respect to a normal to transducer 10. The transmitted ultrasound energy produces ultrasound echoes from various structures in the region of interest.”; see col. 7, lines 9-11 — “The beam patterns shown in FIG. 1 are transmitted at a plurality of steering angles to form a desired scan pattern...” the transducer can be parallel to the skin surface to view the desired region of interest, so the steering angle with respect to a normal of the transducer θ can be equated to the steering angle with respect to the parallel transducer/skin surface by subtracting the steering angle with respect to a normal of the transducer θ from 90 degrees; see col. 9, lines 35-39 — “The ultrasonic wave is transmitted into a region of interest and is partially reflected by an object in the region of interest. In the illustrated embodiment, the region of interest lies within a human body and the object, is for example, a heart 115.”). 
The motivation for claim 7 was shown previously in claim 6.
 
Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl in view of Freiburger, as applied to claim 8 above, and in further view of Gafner et al. (US 20170360404 A1, published December 21, 2017), hereinafter referred to as Gafner. 
Regarding claim 9, Freiburger in view of Amemiya teaches all of the elements disclosed in claim 8 above. 
Brandl in view of Freiburger does not explicitly teach wherein the ultrasound circuitry is integrated on a same die as the ultrasound transducer array. 
Whereas, Gafner, in the same field of endeavor, teaches wherein the ultrasound circuitry is integrated on a same die as the ultrasound transducer array (Fig. 16; see pg. 32, col. 2, para. 0301 — “The ultrasound circuitry 1505 may comprise one or more ultrasonic transducers monolithically integrated onto a single semiconductor die...the ultrasonic transducers may be formed on the same chip as other electronic components in the ultrasound circuitry 1505...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Brandl in view of Freiburger, by having the ultrasound circuitry integrated on a same die as the ultrasound transducer array, as disclosed in Gafner. One of ordinary skill in the art would have been motivated to make this modification in order to form a monolithic ultrasound device, as taught in Gafner (see pg. 13, col. 1, para. 0147). 
Furthermore, regarding claim 11, Gafner further teaches wherein the ultrasound device is portable and the ultrasound transducer array and the ultrasound circuitry are contained within the portable ultrasound device (Fig. 1; see pg. 17, col. 2, para. 0182 — “The ultrasound device 102 may be configured to generate ultrasound data. The ultrasound device 102 may be configured to generate ultrasound data by, for example, emitting acoustic waves into the subject 101 and detecting the reflected acoustic waves. The detected reflected acoustic wave may be analyzed to identify various properties of the tissues through which the acoustic wave traveled, such as a density of the tissue...”; see para. 0112 – “…operating a portable ultrasound device by a user…”). 
Furthermore, regarding claim 12, Gafner further teaches wherein the ultrasound device is a handheld probe and the ultrasound transducer array and the ultrasound circuitry are contained within the handheld probe (Fig. 1; see pg. 17, col. 2, para. 0182 — “The ultrasound device 102 may be configured to generate ultrasound data. The ultrasound device 102 may be configured to generate ultrasound data by, for example, emitting acoustic waves into the subject 101 and detecting the reflected acoustic waves. The detected reflected acoustic wave may be analyzed to identify various properties of the tissues through which the acoustic wave traveled, such as a density of the tissue...the ultrasound device 102 may be implemented as a handheld device (as shown in FIG. 1)...”).  
Furthermore, regarding claim 13, Gafner further teaches wherein the ultrasound device is a wearable patch and the ultrasound transducer array and the ultrasound circuitry are contained within the wearable patch (Fig. 1; see pg. 17, col. 2, para. 0182 — “The ultrasound device 102 may be configured to generate ultrasound data. The ultrasound device 102 may be configured to generate ultrasound data by, for example, emitting acoustic waves into the subject 101 and detecting the reflected acoustic waves. The detected reflected acoustic wave may be analyzed to identify various properties of the tissues through which the acoustic wave traveled, such as a density of the tissue...the ultrasound device 102 may be implemented…as a patch that is coupled to patient using, for example, an adhesive.”; Fig. 18C-18E; see pg. 37, col. 1, para. 0339 — “...a patch 1810 coupled to patient 1812. The patch 1810 may be configured to transmit, wirelessly, data collected by the patch 1810 to one or more external devices for further processing. FIG. 18E shows an exploded view of patch 1810.”). 
The motivation for claims 11-13 was shown previously in claim 9.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brandl in view of Freiburger, as applied to claim 14 above, and in further view of Call et al. (US 9986969 B2, published June 5, 2018), hereinafter referred to as Call.
Regarding claim 15, Brandl in view of Freiburger teaches all of the elements disclosed in claim 14 above.
Brandl in view of Freiburger teaches a processing device, but does not explicitly teach wherein the processing device is a smartphone, tablet, or laptop.
Whereas, Call, in the same field of endeavor, teaches wherein the processing device is a smartphone, tablet, or laptop (see col. 21, lines 20-26 — “...subsequent processing and display may occur on entirely different hardware, firmware and/or software from the system used to capture the ultrasound echo data — processing may even take place on cloud-based distributed systems, for example, with the resultant images streamed to mobile devices such as wireless tablets, smart phones, or other internet-connected display systems.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing device, as disclosed in Brandl in view of Freiburger, by having the processing device be a smartphone, tablet, or laptop, as disclosed in Call. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the amount of hardware components need to communicate raw echo data to a remote imaging system, as taught in Call (see col. 21, lines 54-59).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brandl in view of Pelissier et al. (US 20180008233 A1, published January 11, 2018), hereinafter referred to as Pelissier. 
Regarding claim 20, Brandl teaches all of the elements as disclosed in claim 5 above. 
Brandl teaches collecting the first and second ultrasound data, but does not explicitly teach collecting ultrasound data from a bladder. 
Whereas, Pelissier, in the same field of endeavor, teaches collecting ultrasound data from a bladder (see pg. 4, col. 1, para. 0056 — “A sequential curved transducer 106 may operate in a similar frequency range (e.g., 2-5 MHz), so as to allow the sequential curvilinear-array transducer 106 to be used for imaging abdominal organs such as the bladder...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified collecting the first and second ultrasound data, as disclosed in Brandl, by collecting ultrasound data from a bladder, as disclosed in Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to use a relatively low frequency to image abdominal organs such as the bladder while providing deep penetration and acceptable far field lateral resolution, as taught in Pelissier (see pg. 4, col. 1, para. 0056; see pg. 4, col. 2, para. 0060).

	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl in view of Mason and Lee. 
Regarding claim 21, Brandl teaches all of the elements disclosed in claim 5 above. 
Brandl teaches the first and second elevational steering angles, but does not explicitly teach wherein the first and second elevational steering angles are among a plurality of elevational steering angles used in an ultrasound imaging sweep, and wherein the plurality of elevational steering angles includes between 30-50 steering angles. 
Whereas, Mason, in the same field of endeavor, teaches wherein the first and second elevational steering angles are among a plurality of elevational steering angles used in an ultrasound imaging sweep (Fig. 1; see col. 6, lines 60-66 — “Each beam pattern may be steered with respect to a normal to the transducer 10. In order to form transmit beam patterns 11 and 13, each transducer element in the active aperture is energized with a pulse having a delay selected to focus the transmitted ultrasound energy at the focal depth 16A or 16B and to steer the transmitted ultrasound energy.”; see col. 7, lines 9-11 — “The beam patterns shown in FIG. 1 are transmitted at a plurality of steering angles to form a desired scan pattern...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second elevational steering angles, as disclosed in Brandl, by having the first and second elevational steering angles among a plurality of elevational steering angles used in an ultrasound imaging sweep, as disclosed in Mason. One of ordinary skill in the art would have been motivated to make this modification in order to form a desired scan pattern, and the received signals are processed to produce signals for generating an image of the region of interest, as taught in Mason (see col. 7, lines 9-20). 
Brandl in view of Mason does not explicitly teach wherein the plurality of elevational steering angles includes between 30-50 steering angles. 
Whereas, Lee, in the same field of endeavor, teaches wherein the plurality of elevational steering angles includes between 30-50 steering angles (see col. 14, lines 59-61 — “Fig. 16B illustrates a synthetic transmit focusing beam pattern when a plurality of plane waves that are plane wave combinations having Δα=0.005 (0.287°) and N=40 are used.”; see col. 9, lines 64-67 -— “...when αmin and αmax are fixed according to a minimum steering angle and a maximum steering angle, the interval Δα may be adjusted by adjusting the number of N steering angles.” So N=40 is the number of steering angles, which is between 30-50 steering angles). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of elevational steering angles, as disclosed in Brandl in view of Mason, by having between 30-50 steering angles, as disclosed in Lee. One of ordinary skill in the art would have been motivated to make this modification in order to explain the effect of a synthetic transmit focusing beam pattern in which a grating lobe is located outside a region of interest, as taught in Lee (see col. 16, lines 40-43, 62-67). 
Furthermore, regarding claim 22, Mason further teaches wherein the first and second elevational steering angles are among a plurality of elevational steering angles that are varied with respect to an axis that is parallel to a skin line of a subject being imaged (Fig. 1A and 4; see col. 7, lines 2-8 — “The near field and far field transmit scan lines 17 and 19 are co-linear, originate at the center of the active aperture of transducer 10 and have an angle θ in the direction 14 with respect to a normal to transducer 10. The transmitted ultrasound energy produces ultrasound echoes from various structures in the region of interest.”; see col. 7, lines 9-11 — “The beam patterns shown in FIG. 1 are transmitted at a plurality of steering angles to form a desired scan pattern...” the transducer can be parallel to the skin surface to view the desired region of interest, so the steering angle with respect to a normal of the transducer θ can be equated to the steering angle with respect to the parallel transducer/skin surface by subtracting the steering angle with respect to a normal of the transducer θ from 90 degrees; see col. 9, lines 35-39 — “The ultrasonic wave is transmitted into a region of interest and is partially reflected by an object in the region of interest. In the illustrated embodiment, the region of interest lies within a human body and the object, is for example, a heart 115.”). 
The motivation for claim 22 was shown previously in claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793